--------------------------------------------------------------------------------

Exhibit 10.4
                                    
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
                                    
AMENDMENT TO NOTICE OF AWARD – RFA 13-03A - CIRM Strategic Partnership III Track
A Awards
California Institute for Regenerative Medicine


Amendment Number: 2
Amendment Date: 3/2/16


Award Number:
SP3A-07552
Total Award Amount:
$14,323,318
Awardee Name:
Asterias Biotherapeutics
Awardee ID:
PR-Y0035A-SF
Principal Investigator:
Jane Stephanie Lebkowski
 
Project Period Start Date:
Project Period End Date:
10/01/2014
09/30/2018
Project Title:
A Phase I/IIa Dose Escalation Safety Study of AST-OPC1 in Patients with Cervical
Sensorimotor Complete Spinal Cord Injury




 
Authorized Organization Official and Address: 
Official and Address to Receive Payments:
 
Katherine E. Spink
 
Katherine E. Spink
   
Chief Operating Officer
 
Chief Operating Officer
   
6300 Dumbarton Circle
 
6300 Dumbarton Circle
   
Fremont, CA 94555
 
Fremont, CA 94555
 

 
The terms and conditions of the original NGA and any prior Amendments to the NGA
continue in full force and effect except for those changes specified in this
Amendment. The Principal Investigator and Authorized Organizational Official
must sign and return this Amendment to CIRM within 30 days of the Amendment date
stated above. CIRM may hold future payments on this Award until the fully signed
Amendment is received. This Amendment replaces the Go/No Go and Progress
Milestones set forth in Appendix A to the NGA, Amendment 1, and the disbursement
schedule (“Quarterly Installments on Grant Payments”) in the NGA, Amendment 1,
beginning with the previously planned 4/1/16 payment, and is effective
immediately:
 
A.
Change in Milestones and Payment Schedule



Operational Milestone achievement is an important indicator of progress and will
determine future award disbursements.  Funds will not be disbursed until each
Operational Milestone is achieved. Failure to achieve an Operational Milestone,
as determined in CIRM’s sole discretion, will result in the suspension of
further funding. These Operational Milestones will be used as a basis for
payment disbursement, unless further modified with Prior Approval from CIRM. 
Changes to Operational Milestones and/or Suspension Events shall be accomplished
only by agreement of both parties via an Amendment to this Notice of Award.


The Operational Milestones (OM) and disbursement schedule are as follows:


OM
 
Description
 
Payment Amount
  A
 
[***] Patient Enrolled in Cohort 2
 
$
2,500,000
  B  
[***] Patient Enrolled in Cohort 3
 
$
2,500,000
  C  
[***] Patient Enrolled in Cohort 3 (as planned with 5 patients)
 
$
1,525,614
 



CIRM will also impose Suspension Events; defined as any event that halts or
terminates the planned clinical study including:


·
Failure to manufacture and release the cell product

·
Failure to enroll and dose patients



The Awardee must immediately report the occurrence of a Suspension Event to CIRM
and must submit a plan to resolve the issues associated with the Suspension
Event to CIRM within 30 days of the Suspension Event.  The Awardee may only use
CIRM funds for allowable Project Costs for up to 30 days following the
occurrence of a Suspension Event.  After 30 days, the Awardee must use its own
funding for the project, unless CIRM, in its sole discretion, determines that
Awardee has satisfactorily resolved the Suspension Event.
 
1

--------------------------------------------------------------------------------

By continuing to accept and use CIRM funds provided under this award, Awardee
and Principal Investigator accept the modified terms reflected in this
Amendment.
 
/s/ Ramona Doyle
 
Ramona Doyle, M.D.
 
Vice President, Therapeutics, CIRM
 

 
/s/ Jane Stephanie Lebkowski
 
Jane Stephanie Lebkowski
 
Principal Investigator, Asterias Biotherapeutics
 

 

/s/ Katharine E. Spink  
Katharine E. Spink
 
Authorized Organization Official, Asterias Biotherapeutics
 

 
 
2

--------------------------------------------------------------------------------